Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 1 of 28



   To the clerk:

   W e,Susan Herbert,Susan Clem ons,Ray M orton,CarlSwensson etal

   Are the pplwho previously used SCOTUS to patentblockchain,Bktcoin,Patoshietc

   ButC raig W rightand Estate ofKleinm an are w rongly going to trialas

   W e served aIIrepeatedly.They looked rightatthe SCOTUS docketand veerinto denialas no
   pro se scientists,Vietnam Vets orwom en are supposed to be as intelligentorm ore so orso
   claim the licensed lawyers involved in this.


   W e m ay sue underm ostofUS code so we chose AntiTrustas they did so and so 35 USC 101
   and USC 1982 ,C ivilRights Violation.


   O oops,1m istakenly checked G ranled as the form s have been changed.Again.

   lt's a Class Aclion sui
                         tand 4 nam ed m em bers ofcounselwere previously adm i
                                                                              tted as a ''firm '

   Susan Clem ons,Susan Herbert,Ray M orton and CarlSw ennsson.

    Inothercourtsincluding SCOTUS maleclerkskeptobstructingjustice as they psychologically
   DENIED thatany wom an orcitizen scientistcould do this.

                                                                           FILED B                 .C.
   lcite Tesla who worked on his own.
                                                                               AF2 12 2021
   Counselis                                                                    ANGELA E.NOBLE
                                                                               cL69Kt.LS,DIST.CT
                                                                               s.D,OFFLA.-MI
                                                                                           AMi
   GL+%J.zn lkdzar,.lt
   S uvqr'
         ,'o & tt-pvo-qc
   t r-3 hcxr Soo
          t îcoi
               fz-o/h<l-'z''h
                                  6-FX
      /o'>-
          /à--
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 2 of 28




                                            Case Sum m ary



   Craig W right,the Estate oflra Kleinm an and others have wrongly vi
                                                                     olated the rights ofthe actual
   ow ner creators/inventors ofblockchain,Bitcoin etc and so alIvirtualcurrencies by fraudulently
   claiming they are In Re Susan Herberta CLASS ACTION suitoforiginaljurisdiction filed in
   SCOTUS directly tw ice over.

   W e allege here thatpreviously CO URT CLERKS W HO ARE LAW YERS FIRST AND O NLY acted
   prejudicially againstus as they wanted and needed anotherlawyerto win,to coverup past
   w rongdoings by otherIawyers involved and as they delusionally insistthatthe m inds ofwom en,
   Vietnam Vets and the selfem ployed are C REATED inferiorto m en and to Iicensed Iawyers.

   This case is aboutwilling victim izers who are a type ofauthoritarian being psychologiœ lly driven
   to eradicate the very idea ofany UNwilling victim s,liberty and will

   The spiritof!he Iaw and so liberty in m otion/action.

   The class m em bers have previously been granted a m otion to proceed in form a pauperis buthave
   been obstructed by clerks ofthe Suprem e Courtw ho are Iawyers firstand only,who unlawfully
   keptorhid ourcase from the ChiefJustice John Robefts causing him too to be theirvictim against
   his w ill,and w ithout his consent otknowledge.See attached exhibit,Roberts Alleges Lawyers
   TreatJustices As Advice Colum nists,see Scalia com m enting W O M EN nevrrincorporated into
   US Law .

   Itis NOT a clerk's powerto SUM MARIZE an originalcase atalIassuch casesgo directly to the
   ChiefJustice and as they do nothave the eduœ tion orcapacity to reason the m ath and science.
   NOTHING gave anylawyertherighttoinjureorharm usonlyaswe acted PRO SE.
   US CASE LAW IS ANY CITIZEN POSSESSING UNIQUE KNOW LEDGE AND/OR ABILITY AND
   CAPACITY M AY SUE IN DEFENSE O F THE PEO PLE.And citizens may sue to enforce the
   Consti
        tution,see priorcase Iaw .

   Attached is a M otion To Change Venue,to send this case directly to ChiefJustice Roberts as it
   is destined to be gesrd there regardless of any outcom e in this court.See Roberts attached
   alleged qualifications and alleged allergy to STATISTICS;SEE PREVIOUSLY FILED CLAIM IN
   RE FILING AND .GOV LITERATURE AD MATH ESP CONFUSING STATS AND ODDS W HEN
   AU EM PTING TO W RO NGLY CO NVINC E US THAT FILING IS A PRIVILEG E G RANTED TO
   CORPORATE LAW YERS ONLY..
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 3 of 28




                                      FEDERAL QUESTION


   Thefe are TW O federalquestions afoot:

         Is it everthe rightand/or birthrightfor a citizen either naturalborn or naturalized to file
         AND be heard publicly? See In Re SuO n HerbertI& 11,079804 & 086622,SCOTUS as
         we reason thatw hen challenging an originalcase ortesting a clause itis a rightand nota
         privilege accorded to Iicensed,corporate Iaw yers only.W e successfully challenged Bush
         V Gore's bad math and incorrectanswer.See SCO TUS docketas DEFAULT on the part
         ofthe US is.

      2. W ithoutexception every lawyerplaces blame on judgesand Justices and falsely claim
         thatNO BO DY can define Nnaturalborn''.Blam e is notan idea orconcepton US Law .W e
         can and did butIicensed Iawyers seeking to preserve unlim ited m onetary profitand other
         selfish gain obstructed justice in this case:this suitis also the testofnaturalbom and
         M arbury so ofthe Founders entire theory as live and actto prove itis good and Iiberty is
         the Iaw ofnature in re hum anity both m en AND wom en.Not'Iaw yers only''.

         lfthe venue to testnaturalborn does notexistorwe are denied entry unlaM ully then does
         Am erica yetexist?

         W hatifW O M EN and the Ione wom an orthe class ad ion w ho can m ake the case forthe
         incorporation ofalIwom en and girlsis unlaM ully denied entryto ALL venues i.e.alIcourts?
         Does The People as the governmentexist? O rdo only corporations as the government
         exist?

         Note: W e the class are NOT Iiœ nsed Iawyers but are CITIZEN SCIENTISTS AND
         M ATHEM ATICIANS.
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 4 of 28



          Craig W right hasfalsely and wrongly presented himselfasthe creator/inventor/ownerof
          blockchain,Bitcoin and so entities com monly known as ''SatoshiNakam oto'
                                                                                  'and lpatoshi'

      2. C raig W righthas threatened to ''tankBthe Bitcoin m arket.See attached news articles.

      3. The Iate Ira Kleinman,hià Iegalteam and his ex wife,make these false claims too with
          Craig W rightvia the m edia.See attached news articles.

      4. 1,Susan Herbert,Iead counselforthe class action suitIn Re Susan HerbertSCOTUS 07-
         9804 & 08-6622 also known as Susan HerbertV The US and V O bam a, happen to be
         aware thatthis is a false and wrongfulclaim as othercounseland lare the discoverers,
         inventorsand ow nersofBitcoin and m ining activitycom monly known as Patoshi,assum ed
         to be SatoshiNakamoto,the nam es given creditforthis intellectualproperty.

      5. The Plainti#s w illuse science and m ath and discuss theirdiscovery/invention and use the
         In Re Susan Herbertand Susan V US etalfilings to prove according to stricteststandards
         thatCraig W rightand 1ra Kleinm an and m edia speculation by reporters as to w ho this
         person orpersons m ightbe is incorrectand thatwhile they m ay hold keys worth m illions
         do notown ANY Bitcoin Patents as alIdenied the first,priorIegalad ion known as ln Re
         Susan Herbertand Susan V the US.

      6. The persons who are nam ed œ unselallege thatboth W rightand Kleinm an and now his
         estate are fraudulently claim ing Bitcoin and activity credited to Satoshiand/orPatoshiis
         theirpersons oris activi  ty they own eventhough they were served notice ofsuilvia the
         SCOTUS docketw hen m any ofthese people are Iaw yers and can be held to the strictest
         standard' ,also itis anathem a to 'Bitcoin'
                                                   ',w hatitis and the spiritin which itis created as
         partof the reasoning to go to SCOTUS first was to patent,copyright and tradem afk
         'Bitcoin''or rather vidualcurrency in the nam e ofThe People via an existentbut never
         enacted process.

      7. Counselallege thattheirappearance on the SCOTUS dockettwice overwas notice that
         everysinglelicensedlawyerhasdeniedandhasrefusedtoinform anycourtorjudgethat
         said Iawsuitexists.

      8. Itis notthe faultofIn Re Susan Herbed ifW right,Kleinm an and others do notwantthe
         discoverer/inventors to be 3 wom en,a Vietnam veteran and a selfem ployed ethicalm an.
         Counselalleges this,PREJUDICE,is w hy W right,Kleinm an and others have denied and
         ignored any and a1lcourtaction henceforth know n as Susan Herbertand/orThe ProofO f
         Life Cases as the Defendants seem to need the creator/inventorto be m en and thatthese
         m en should be licensed law yers.

      9. Ray M orton,Susan Herbert,Susan C lem ons,Susan Lynne Sw hengerand CarlSwensson
         willuse the Am erican Founders originalwork -The Declaration,The Constitution & The
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 5 of 28


          FederalistPapers -as w ellas the scientific and philosophicalrecord ofhum anity thatwe
          have access to and ourow n work prove theirclaim .

      10.The firstproofCounselenters isthe ACT to file the actualsuitln Re Susan Herbertdirectly
         and originally twice overas twice is no m istake butis deliberate: neitherW rightnor
         Kleinm an were aw are thatthey m ustfile in SCO TUS firstand directly BEFO RE they act
         to correctand/ordissolve a broken system orform orno im m unity is and a crim inalcharge
         oftreason now is forthey are now via a form ofbrainw ashing nam ed in the DSM and via
          underm ining a justcurrency based upon one oftwo currencyplansproposed by Thomas
         Jefferson thatsatin plain sightupon the Congressionalrecord are 'm aking w ar against
         The People'.

      11.NeitherW rightnorKleinm an has nam ed ChiefJustice John Roberts as an expertwith the
         ability to decide this case as reportedly,Roberts has in the pastdem onstrated the ability
         and capacity to m aster m ath he has never been exposed to perviously and did so in
         gram m arschoolas the Plaintiff's have.See attached m otion  .




      12.Counseland m em bers ofthe class nam ed as the 'brain trust'and thatincludes butis not
         Iim ited to Isaac Newton,Thom as Jefferson, Hugh Everett,Ray M orton,Jason Verbelliand
         AlistairRiddich as w ellasthose already named a1lcitizen scientists, willproduce theirown
         intellectual propedy which was used to discover/invent w hat we are now calling
         'blockchain/Bitcoin' b;this science includes Uniform ity orcold fusion and the good science
         orphysics in re consciousnessand consciousaw areness aIIofwhich W rightand Kleinm an
         cannotdiscuss letalone prove to stricteststandard'     ,atthis pointaIIW rightand Kleinman
         have entered is evidence only and alm ostaIIis inadm issible as evidence as to W HO is
         blockchain/Bitcoin.

      13.Counsel M orton, Herbert, Sw ensson and Clem ons form ally and officially enter the
         ACTIO N know n as Satoshi   /patoshiand a Coinbase walletin the nam e ofSusan Herbert
         thatsits 'em pty'and forreasoning thatwillbe w holl  y revealed in courtbuthere counsel
         willsay lhalitis partly as Coinbase filed patent/copyright/trademark m aterialand D 1D file
         on behalfof 'SatoshiNakam oto'   'aka Counselwho originall    y em ployed SCOTUS to file
         this intelled ualproperty as the property of The People. See Coinbase nam ed as a
         Defendantthatw e hold harm less.

      14.NeitherW rightnorKleinm an can,willorhas testified as to exactly how they cam e to have
         their Bitcoin ideas while counsel M orton a Vietnam Vet and ex SpecialOps has and
         Herberthas beginning with Herbert' s testim ony thatshe,acting in selfdefense,trespassed
         in the Rensselaer Polytechnic Institute Com puterLabs in oraround 1980 and that Erin
         Sullivan a NY State Legislatoris a witness who was w ith Herbertthatday and the person
         who had the keys,''Davy Ireland''form eroperatorofa rock shop in Troy, NY hom e ofRPI
         where Herbertw as raised'  ,and they have done nothing but threaten to underm ine aII
         investm ent in Coinbase, Bitcoin, etc and other blockchain based m oney/currency and
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 6 of 28



          have not denied any ownership rumors but have fueled them instead thereby also
          defeating orwam ing the intentofourwork:

   W e partly created/invented and acted to patentthis in the nam e ofThe People and concurrently
   acted to create priorIegalaction in orderto solve the globaldebtfiatbillcollapse as the entity
   known as W ashington,DC,a business entity incorporated in 1871,has no soluti     ons and that
   collapsed orfellon paperatBush V Gore and then the globalsystem did atthe 2008 bailoutand
   did so withoutvili
                    fying a1lcorps w ho now have invested in virtualcurrencies:

   Am ericans are people ofreason who tem perthatreason w ith emotion such as liberty and so are
   not afraid to face them selves orsolve whatever problem s we as people have created ourow n
   selvesforw e do notplace blam e according to Am erican O w and to thatend the class and counsel
   known as In Re Susan w illalso prove

   Liberty is

   And itis the naturalstate ofbeing forHom o Sapiens

   O rthat

   The Am erican Founders work is 'm ostperfectn.
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 7 of 28



                                      NO TICE O F SERVIC E




   W e the class and we the fournam ed m em bers ofcounselhave repeatedly served aIland every
   single Iawyer has veered into ad ualtem porary lnsanity ordenialand reacts by harm ing us or
   sim ply denying thatwe exist.


   W e appeared on the SCOTUS docketTHREE tim es so served all3 times.


   W e are expected to be REASO NABLE.W e have been:can and w illthe Defendants dem onstrate
   reasonableness? Can they reason butrefuse to reason? ltis noton us butw e willm ake a fourth
   attem ptto serve W right,Estate ofKleinm an and Coinbase,Coinbase w hom we hold harm less.




   si         '7      Y'
     gnatur
   Date   )cc,j yj- z.,
                .

                .
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 8 of 28



   Som e Attachm ents,PrinterRan O utOfInk!



   You w ould need to know whatEinstein said on shadow and you would need to be fam iliarw ith
   the work ofNew ton,Jefferson,Poincare, M axwell,Bohm ,de Broglie and others to create

   Patoshi.And blockchain,Bitcoin orvirtualcurrency.




   Library ofCongress
   Research G uides

   Library ofCongress Research G uides Science & Technol
                                                       ogy

    Annus M irabilis ofAlbertEinstein The 1905 Papers
   Annus M irabilis ofAlbertEinstein
   Introduction


   JournalArticles and Subscription Databases
   InternetResources


   The 1905 Papers

   The Iinks bel ow are to the papers ofEinstein thatchanged the worl d ofphysics. To read them in
   theircontextofEinstein's otherwritings,please consultthe firstofthe follow ing books. ltis an
   English translation ofaIlhis writings,while the second book is where the four1905 papers were
   published in the originalG erm an.Forconvenience,the Iinks atthe bottom ofthis page take you
   to the English translations ofhispapers.The Iinksbelow willdisplay fullerbibliographic
   inform ation in the Library ofCongress Online Catalog. Digitalresources are Iinked when
   available.

   CoverArtTheCollectedPapersofAlbertEinsteinbyJohnStachel(Editorl;David C.Cassidy
   (Editorl'
           ,Robed Schulmann (Editorl'
                                    ,AnnaBeck(Translatorl;AlbertEinstein;PeterHavas
   (ConsultantEditor)
   CallNum ber:QC 16.E5 A2 1987a
   ISBN:0691084750
   Published/created:1987
   Publisherdescription 1Tableofcontents
  CoverArtAnnalen derPhysik
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 9 of 28



   CallNum ber:Q C1 .A6
   Published/created:1905
   Specifically volum es 17 and 18.
   Electronic copy from Hathi T rustExternal
   EINSTEIN'S ANNUS M IRABILIS
   English translations ofthe fourpapers,from The Colleded Papers ofAlbertEinstein,vol. 2:The
   Swiss Years:W ritings 1900-1909,Princeton University Press,1990. English translation
   supplem ent.

   O n a Heuristic PointofView Concerning the Production and Transform ation ofLightExternal
   The firstofthese fourpapers is on the photoelectric effec'tExternal,w here electrons are
   released w hen lighthits a m aterial.Einstein putforth thatIightconsists of'discrete packets''as
   opposed to the widely accepted wave theory ofIight.This lateradvanced the theory ofwave-
   particle duality in quantum m echanics.

   O n the M ovementofSm allParticles Suspended in Stationary Liquids Required by the
   M olecular-Kinetic Theory ofHeatExternal

   The second paperfocuses on Brownian m otion External,the erratic random m ovem entof
   m icroscopic particles in a fluid as they collide.This paperhelped to m ove the theory ofatom s
   into reality by offering a way forscientists to countand observe theirbehaviorduring
   experim ents.

   O n the Electrodynam ics ofM oving Bodies External

   ln his third paperof 1905,Einstein argues thatthe speed ofIightis fixed and notrelative to the
   observer.'...lightis always propagated in em pty space w ith a definite velocity c w hich is
   independentofthe state ofmotion ofthe emitting body,''m eaning thatIighttravelsatthe same
   speed regardless ofw hetherthe source is m oving orstationary.The SpecialTheory ofRelativity
   Externalalsotheorizesaboutwhathappenstoobjedswhentheytravelnearthespeedoflight
   (space contractsand time dilates).
   Does the Inertia ofa Body Depend Upon i
                                         ts Energy Content?

   The fourth paper,on the m ass-energy equivalentExternalgave us whatis arguably the most
   fam ous equation in history:E=m cz.-rhis equation showed thatthe energy ofa body atrest
   equals its m ass tim es the speed ofIightsquared.The speed ofIight,orc,is 299,792,458
   m eters/second.Thatis a huge am ountofenergy thatcould be released.which would l   aterbe
   confirm ed through the adventofnuclearbom bs and reactors.

   Login to LibApps
   Subjects:PhysicsandAstronomy
   Hosted by Springshare
   Library ofCongress LegalSpringshare Privacy Policy
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 10 of 28




   * **



    M axwell's dem on is a thoughtexperim entcreated by the physicistJam es C lerk Maxwellin 1867
    in w hich he suggested how the second law oftherm odynam ics m ighthypothetically be
   violated.ll)lnthe thoughtexperiment,a demon controls a smalldoorbetween two
   com partm ents ofgas.As individualgas molecules approach the door,the dem on quickly opens
   and shuts the doorso thatonly fastm olecules are passed into one ofthe cham bers,while only
   slow m olecules afe passed into the other.Because fastermolecules are hotter.the dem on's
   behaviourcauses one cham berto warm up and the otherto cooldow n,thereby decreasing
   entropy and violating the second Iaw oftherm odynam ics.This thoughtexperim enthas provoked
   debate and theoreticalwork on the relation between therm odynam ics and inform ation theory
   extending to the presentday,w i th a num berofscientists arguing thattheoreticalconsiderations
   rule outany practicaldevice violating the second Iaw in this way.


   Schem atic figure ofM axwell's dem on thoughtexperim ent.
   O rigin and history ofthe idea Edit
   The thoughtexperim entfirstappeared in a letterM axwellwrote to PeterG uthrie Taiton 11
   Decem ber1867.Itappeared again in a letterto John W illiam Struttin 1871,before itwas
   presented to the public in Maxwell's 1872 bookon thermodynamicstitled Theory ofHeat.lz)
   In his Ietters and books,M axwelldescribed the agentopening the doorbetween the cham bers
   asa''finitebeing'
                   '.W illiam Thomson(Lord Kelvin)wasthefirstto usethe word ''demon'
                                                                                   'for
   Maxwell'sconcept,inthejournalNature in 1874,andimpliedthatheintendedthe mediating,
   ratherthan m alevolent,connotation ofthe word.
   ***



   HenriPoincare

   m any originalfundam entalcontributions to pure and applied m athem atics,m athem atical
   physics,and celestialmechanics.l8)In his researchon the three-body problem ,Poincaré
   becam e the firstperson to discovera chaotic determ inistic system w hich Iaid the foundations of
   m odern chaos theory.He is also considered to be one ofthe founders ofthe field oftopology.

   Poincafé m ade clearthe im podance ofpaying attention to the invariance oflaws ofphysics
   underdifferenttransformations,and was the firstto presentthe Lorentz transform ations in their
   m odern sym m etricalform .Poincaré discovered the rem aining relativistic velocity
   transform ations and recorded them in a letterto Hendrik Lorentz in 1905. Thus he obtained
   perfectinvariance ofaIlofM axwell's equations,an im portantstep in the form ulation ofthe
   theoryofspecialrelativi
                         ty.ln1905,Poincaréfirstproposedgravitationalwaves(ondes
   gravifiques)emanatingfrom a bodyandpropagatingatthespeed oflightasbeing requiredby
   the Lorentz transform ations.
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 11 of 28



   The Poincaré group used in physics and mathem atics was nam ed afterhim .

    Earlyinthe20thcenturyheformulatedthe Poincaréconjedurethatbecameovertimeoneof
   the fam ous unsolved problem s in m athem atics untilitw as solved in 2002-2003 by Grigori
   Perelm an.

   Life
   W ork Edit
   Sum m ary     Edit
   Poincaré m ade m any contributions to differentfields ofpure and applied m athem atics such as:
   celestialm echanics,fluid m echanics, optics,electricity,telegraphy,capillarity,elasticity,
   thermodynamics,potentialtheory,quantum theory,theory ofrelativity and physicalcosmology.

   He was also a populariserofm athem atics and physics and wrote severalbooks forthe lay
   public.

   Am ong the specific topics he contributed to are the following:

   algebraic topology
   the theory ofanalytic functions ofseveralcomplex variables
   the theory ofabelian functions
   algebraic geom etry
   the Poincaré conjecture,provenin2003byGrigoriPerelman.
   Poincaré recurrence theorem
   hyperbolic geom etry
   num bertheory
   the three-body problem
   the theory ofdiophantine equations
   electrom agnetism
   the specialtheory ofrelativity
   the fundam entalgroup
   In the field ofdifferentialequations Poincaré has given m any results thatare cri
                                                                                   ticalforthe
   qualitative theory ofdifferentialequations,forexample the Poincaré sphere and the Poincaré
   m ap.
   Poincaréon 'everybody'sbelief'inthe NormalLaw ofErrors(seenormaldistributionforan
   accountofthat'law'')
   Published an influentialpaperproviding a novelm athem aticalargum entin supportofquantum
   mechanics.lzlllzz)
   Three-body problem Edit
   The problem offinding the generalsolution to the m otion ofm ore than two orbiting bodies in the
   solarsystem had eluded m athem aticians since Newton's tim e. This was known originally as the
   thfee-body problem and Iaterthe n-body problem ,where n is any num berofmore than two
   orbiting bodies.The n-body solution wasconsidered very importantand challenging atthe close
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 12 of 28



   ofthe 19th century.Indeed,in 1887,in honourofhis 60th birthday,OscarIl,King ofSweden,
   advised by Gösta M ittag-Leffler,established a prize foranyone who could find the solution to
   the problem .The announcementwas quite specific:

   G iven a system ofarbitrarily m any m ass points thatattracteach according to Newton's Iaw,
   underthe assum ption thatno two points evercollide,try to find a representation ofthe
   coordinates ofeach pointas a series in a variable thatis som e known function oftim e and foralI
   ofwhose values the series converges uniform ly.

   In case the problem could notbe solved,any otherim portantcontribution to classicalm echanics
   would then be considered to be prizeworthy.The prize was finally awarded to Poincaré,even
   though he did notsolve the originalproblem .One ofthe judges,thedistinguished Karl
   W eierstrass,said,'This work cannotindeed be considered as furnishing the com plete solution
   ofthe question proposed,butthatitis nevertheless ofsuch im portance thatits publication will
   inauguratea new erainthe historyofcelestialmechanics.'(Thefirstversionofhiscontributi     on
   even contained a seriouserror;fordetails see the article by Diaculz3)and the book by Barrow-
   GreenI24)).Theversionfinallyprintedlzs)contained manyimportantideaswhich ledtothe
   theory ofchaos.The problem as stated originally was finally solved by KarlF.Sundm an forn =
   3 in 1912 and was generalised to the case ofn > 3 bodies by Q iudong W ang in the 1990s.

   W ork on relativity    Edit

   M arie Curie and Poincaré talk atthe 1911 Solvay Conference
   M ain articles:Lorentz ethertheory and History ofspecialrelativity
   Localtim e      Edit
   Poincaré's work atthe Bureau des Longitudes on establishing internationaltim e zones Ied him
   to considerhow clocks atreston the Earth,which would be m oving atdifferentspeeds relative
   to absolute space (orthe 'luminiferousaether'
                                               d),could besynchronised.AtthesametimeDutch
   theoristHendrik Lorentz was developing M axwell'
                                                  s theory into a theory ofthe m otion ofcharged
   particles(''electrons''or''ions'
                                  '),andtheirinteractionwithradiation.In1895 Lorentzhad
   introducedanauxiliaryquantity(withoutphysicalinterpretation)called 'Iocaltime''(ydisplaystyle
   tAc rimeJ=t-vX/cA(2F,)tAtïprime )=t-VX/CN2R(26)andintroducedthehypothesisoflength
   contraction to explain the failure ofopticaland electricalexperim ents to detectmotion relative to
   the aether(see Michelson-Morley experimentl.lz7)Poincaré was a constantinterpreter(and
   sometimesfriendlycritic)ofLorentz'stheory.Poincaréasa philosopherwasinterestedinthe
   'deepermeaning'
                 '.Thus he interpreted Lorentz's theory and in so doing he cam e up wilh m any
   insightsthatarenow associated withspecialrelativity.InTheMeasure ofTime(1898),Poincaré
   said,''A little reflection is sufficientto understand thatallthese affirmations have by them selves
   no m eaning.They can have one onl        y as the resultofa convention.''He also argued that
   scientists have to setthe constancy ofthe speed oflightas a postulate to give physicaltheories
   the sim plestform .I28)Based on these assum ptionshe discussed in 1900 Lorentz'
                                                                                 s ''wonderful
   invention''ofIocaltim e and rem arked thatitarose when m oving clocks are synchronised by
   exchanging Iightsignals assum ed to travelwith the sam e speed in both directions in a m oving
   frame.(29)
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 13 of 28




    Principle ofrelativi
                       ty and Lorentz transform ations...




    De Broglie Bohm

   De Broglie-Bohm theory
   Language
   Download PDF
   W atch
   Edit
   The de Broglie-Bohm theory,also known as the pilotwave theory,Bohm ian m echanics,Bohm 's
   interpretation,and the causalinterpretati
                                           on,is an interpretation ofquantum mechanics.In
   addition to the wavefunction,italso postulates an actualconfiguration ofparticles exists even
   w hen unobserved.The evolution overtim e ofthe configuration ofaIlparticles is defined by a
   guiding equation.The evolution ofthe wave function overtim e is given by the Schrödinger
    equation.ThetheoryisnamedafterLouisdeBroglie(1892-1987)and DavidBohm (1917-
    1992).

   Thetheoryisdeterministicll)andexplicitlynonlocal:thevelocityofanyoneparticledependson
   the value ofthe guiding equation,w hich depends on the configuration ofthe system given by its
   wave function;the Iatterdepends on the boundary conditions ofthe system ,w hich.in principle,
   m ay be the entire universe.

   The theory results in a m easurem entform alism ,analogous to therm odynam ics forclassical
   m echanics,thatyields the standard quantum form alism generall   y associated w ith the
   Copenhagen interpretation.The theory's explicitnon-loœ lity resolves the ''m easurem ent
   problem ',w hich is conventionally delegated to the topic ofintem retations ofquantum
   m echanics in the Copenhagen interpretation.The Born rule in Broglie-Bohm theory is nota
   basic Iaw .Rather,in this theory,the link between the probability density and the wave function
   has the status ofa hypothesis,called the ''quantum equilibrium hypothesisb',which is additional
   to the basic principles governing the wave function.

   The theory was historically developed in the 1920s by de Broglie,who,in 1927,was persuaded
   to abandon itin favourofthe then-m ainstream Copenhagen interpretati     on.David Bohm ,
   dissatisfied with the prevailing orthodoxy,rediscovered de Broglie's pilot-wave theory in 1952.
   Bohm 's suggestions w ere notthen widely received,partly due to reasons unrelated to their
    content,suchasBohm'syouthfulcommunistaffiliations.lz)De Broglie-Bohm theorywaswidely
    deem ed unacceptable by mainstream theorists,m ostly because ofits explici
                                                                             tnon-locality.Bell's
    theorem (1964)wasinspiredbyBell'
                                   sdiscoveryofBohm'swork;hewonderedwhetherthe
    theory's obvious nonlocality could be elim inated.Since the 1990s,there has been renewed
    interestin form ulating extensions to de Broglie-Bohm theory.attempting to reconcile itwith
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 14 of 28



    specialrelativity and quantum fi
                                   eld theory,besides otherfeatures such as spin orcurved spatial
    geometries.p)
    The Stanford Encyclopedia ofPhil
                                   osophy article on quantum decoherence groups 'approaches
    toquantum mechanics'  'intofive groups,ofwhich 'pilot-wavetheories'
                                                                      'areone (theothersare
    the Copenhageninterpretati on,objectiveœ llapsetheories,many-worldsinterpretati
                                                                                  onsand
    modalinterpretations).
    There are severalequivalentm athem aticalform ulations ofthe theory,and itis known by a
    numberofnames.ThedeBrogliewavehasamacroscopicanalogytermedFaradaywave.(4J....


    E
    TheHill

    CO URT BAU LES
    M arch 08,2021 -04:46 PM EST
    ChiefJustice Robertsaccusescourtofturningjudgesinto 'advicecolumnists'
    BY JO HN KRUZEL
    TW EET SHARE EM AIL


    ChiefJustice John Roberts,in a dram atic firstsolo dissent,said a M onday ruling by his fellow
    justiceswould radicallyexpandthecourfspowerandthreatenedtoturnjudgesinto''advice
    colum nists.''

    Roberts took aim atan 8-1 Suprem e Courtdecisi
                                                 on siding with a form erG eorgia Gw innett
    College studentwho sued his schoolfor$1 afteritbarredhim in 2016 from discussing hisfaith
    on cam pus,violating his religious rights.

    ln dissent,Roberts argued thatthe m inorpittance soughtby the student,Chike Uzuegbunam ,
    was notsubstantialenough to sustain a federallaw suit,especially since the plaintiffw as no
    longera studentand his formerschoolhad Iifted the offending speech code.

   Perm itting the case to m ove forward,Roberts said,even though a Iegalvictory w ould not
   change Uzuegbunam 's ''status orcondition ataIl,''am ounted to a 'radicalexpansion''ofthe
   judiciary.
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 15 of 28




    ''The Courtseesno problem with turning judges into advice columnists,'Robertswrote.'In its
    view,thecommonIaw and(toa lesserextent)ourcasesrequire thatfederalcourtsopentheir
    doors to any plaintiffw ho asks fora dollar.''

    According to courtw atchers,the M onday ruling m arked the firsttim e thatRoberts, a G eorge W .
    Bush appointee,penned a lone dissenting opinion in nearly 16 years on the Suprem e Court.

    Uzuegbunam sued G eorgia GwinnettCollege afterschoolofficials repeatedly ordered him to
    refrain from professing his Christian faith on cam pus grounds, claim ing thathe had failed to
    com ply in various ways with the school'  s speech code.


   The low erfederalcourts dism issed the case,finding in partthatthe m inuscule payoutsoughtby
    Uzuegbunam wasnotenoughtojustifyhislegalrighttosue.
   The 8-1 courton M onday disagreed and revived the Iaw suit,w ith Justice Clarence Thom as
   writingforthe majority.
   M ore in CourtBattles
   Suprem e Courtdeclines to hearAlex Jones appealin Sandy Hook case
   Suprem e Courtsides with Google in copyrightfightagainstO racle
   Justices dism iss suitoverTrum p's blocking ofcritics on Twitter
   Lieutenantcalls Chauvin's actions 'totally unnecessary'in Day 5 testim ony
   Tw o alleged Oath Keepers from RogerStone security detailadded to conspiracy indictm ent
   Follow Us
   Privacy Policy Term s & Conditions
   ContactSubscriptions Advertise
   The Hill1625K Street,NW Suite900W ashingtonDC 20006 I202-628-8500 tel1202-628-8503
   fax

   The contents ofthis site are * 2021 CapitolHillPublishing Corp.,a subsidiary ofNews
   Com m unications,Inc.




   See M adison & Jefferson on patents

   United States patentIaw
   Language
   Download PDF
   W atch
   Edit
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 16 of 28




    UnderUnitcd StatcsIa'
                        .v,apatcntisa rightgrantcdtothG invcntorofa (1)procGss,machinG,
    article ofm anufacture,orcom position ofm atter, (2)thati
                                                            snew,useful,and non-obvious.A
    patentisthe righttoexclude others,foralimitedtime (usually,20years)from profiting ofa
    patcntad tachnology -vvithoutthe consantofthe patcnt-holder.Spccifically,itis the rightto
    exclude others from :m aking,using,selling,offering forsale,im porting, inducing others to
    infringe,applying foran FDA approval,and/oroffering a productspecially adapted forpractice
    ofthepatcnt.ll)
    United States patentlaw is codified in Title 35 ofthe United States Code, and authorized by the
    U .S.Constitution,in Article O ne,saction 8,clauoe 8,'yvhich states:

    The Congress shallhave power ...To prom ote the progress ofscience and usefularts, by
    securing forlim i
                    ted tim es to authors and inventors the exclusive rightto theifrespective wnt
                                                                                                Lings
    and discoveries;

    Patentlaw is designed to encourage inventors to disclose theirnew technology to the worsd by
    offering the incentive ofa Iim ited-tim e m onopoly on the technology.ForU .S.utilitypatents,this
   Iimited-time term ofpatentis20 yearsfrom the earliestpatentapplication filingdate (butthis
   term can beextendedviapatentterm adjustment).Afterthe patentterm expires,thenew
   technology enters the public domain and is free foranyone to use.

   Substantive law      Edit
   Som e ofthe m ostim portantpatentIaw is found underTitle 35 ofthe United States Code. The
   ''patentability''ofinventions(definingthetypesthingsthatquali fyforpatentprotection)isdefined
   underSections100-105.Mostnotably,scction101(2)setsout'subjectmattcr''thatcanbc
   patented',section 10213)defines'novelty' 'and ''statutorybars'
                                                                'topatentprotection'
                                                                                   ,section
   103(4)requiresthataninventionmustnotonlybe new,butalso 'non-obvious''.
   Otherpatent1aw is found in a variety ofsources, including federalcourtdecisions thathave
   accumulated overmore than200 years.The U.S.Patentand Trademark O#ice also hasitsown
   courtsystem,the PatentTrialandAppealBoard(formerlyknownasthe BoardofPatent
   Appeals and Interferenceslvthatspecifically handlesappealsofexaminers'refusals to grant
   patents,and various othermatterspertaining specifically to the USPTO.Some PatentTrialand
   AppealBoard opinions w illbe considered precedent, and willaffectfuture patentapplications.

   Patentablesubjectmatter(â101)         Edit
   'W hoeverinvents ordiscovers any new and usefulprocess, m achine,m anufacture,or
   com posi
          tion ofm atter,orany new and usefulim provem entthereofm ay obtain a patenttherefor,
   subjectto!heconditionsand requirementsofthistitle.'
   -
       35 U.S.C.1O1.
   To be patenteligible subjectmatter,an inventionm ustmeettwo criteria.First,itmustfallwithin
   oneofthefourstatutorycategoriesofacceptablesubjectmatter:process,machine,
   manufacture,orcompositionofmatter.Second,itmustnotbedirectedto subjectmatter
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 17 of 28




    encompassing ajudicially recognized exception:Iaws ofnature,physicalphenomena,and
    abstractideas.

    Novelty(5102)Edit
    Section 102 ofthe patentactdefines the 'novel   ty'
                                                      'requirem ent.The novelty requirem ent
    prohibits patenting a technology thatis already available to the public.Specifically,35 U.S.C .
    102 states:

    (a)NOVELTY'
              ,PRIOR ART.- A personshallbeentitledto apatentunless- (1)the claimed
    invention w as patented,described in a printed publication,orin public use,on sale,orotherw ise
    available to the public before the effective filing date ofthe claim ed invention ...

    Fora technology to be ''anticipated'
                                       '(and therefore patent-ineligible)under35 U.S.C.102,the
    priorartreference mustteach every aspec'tofthe claim ed invention eitherexplicitly orim pliedly.
    'A claim is anticipated only ifeach and every elementas setforth in the claim is found,either
    expressly orinherently described,in a single priorartreference.''VerdegaalBros.v.Union Oi1
    Co.ofCalifornia,814 F.2d628,631(Fed.Cir.1987).
    Obviousness(j103) Edit
    To be patentabl
                  e,a technology m ustnotonly be ''new''butalso ''non-obvious.'A technology is
    obvious(and therefore ineligible fora patent)ifa person of'ordinary skill''in the relevantfield of
    technology,as ofthe filing date ofthe patentapplication,' vould have thoughtthe technology
    w as obvious.Putdifferently,an invention thatwould have been obvious to a person ofordinary
    skillatthe tim e ofthe invention is notpatentable.Specifically,35 U.S.C.103 states:

    35U.S.C.103Conditionsforpatentability'
                                         ,non-obvioussubjectmatter.A patentfora claimed
    invention m ay notbe obtained,notwithstanding thatthe claim ed invention is notidentically
    disclosed as setforth in section 102,i  fthe differences betw een the claim ed invention and the
    priorartare Guch thattha claim od invention as a whole would have been obvious before the
    effective filing date ofthe claim ed invention to a person having ordinary skillin the artto which
    the claim ed invention pedains.

    The non-obviousncss rc-quircm cntdocs notdcm and thatthc-priorartbc idcnticalto thc claim ad
    invention.ltis enough thatthe priorartcan som ehow be m odified in orderto teach the claim ed
    technology.So Iongasthe modificationofthepriorart(orcombinationofseveralpriorart
    rafcrancas)'
               would have bccnobviousto aparaonofordinaryskillinthaart(PHOSITA)atthe
    tim e the application was filed,the applied-fortechnology w illbe considered obvious and
    thereforepatent-ineligibleunder35 U.S.C.5103.
    As the practicc oftha USPTO and US FcdcralCourts sho'    vvcd latcr,thc PHO SITA critcrion
    turned outto be too am biguous in practice.The prad icalapproach was developed soon by the
    US Suprem e Courtin G raham v.John Deere Co.in 1966 and in KSR v Teleflex in 2006....
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 18 of 28



    ***



    h/ps://- .ipwatchdog.com /zozl/oz/ls/new -m adix n-approae -harmonization-antitrust-
    patent-law-retrospective-sum m al /id=lzgglz/
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 19 of 28




    BUY BSV
    CG
    English

    Craig W right:Code isn'tlaw

    Hom e p Business hhCraig W right:Code isn'tlaw

    Craig W right:Code isn'tlaw
    BUSINESS 6 JULY 2020

    Patrick Thom pson


    Dr.Craig W right's Iatestblog posttakes a Iook ata very interesting, and often discussed topic:if
    ''code is law .'Dr.W righthas a plain and sim ple answerto thatquestion- no--and provides a
    greatexplanati  on ofw hy this is the case.

   W hy code is notIaw

   Dr.W rightbegins by reflecting on a statem entm ade by the form erDean ofthe University of
   Chicago Law School,Gerhard Casper, who once said thatthe University ofChicago did not
   offera course on the Ssl- aw ofthe Horse.'

   $
   'lndoingso,hewasnotingthatuniversitysubjectsshouldbeIimitedtocoursessuchasLaw
   and Econom ics orLaw and Literature and thatthey should avoid areas thatare overly specific,
   such as Law and Cyberspace,''according to Dr. W ri
                                                    ght.

   You can avoid overly specific areas ofstudy because overarching areas ofstudy tend to
   encom pass otherconcepts,such as ddthe Iaw ofthe horse.''Forinstance,ifyou have a strong
   understanding ofintellectualproperty Iaw , contractIaw,tortlaw ,crim inalIaw ,and financiallaw ,
   then you are going to have a strong understanding ofù'the law ofthe horse ''
                                                                             .




   Thatbeing said,the world doesnotneed a new setofIaws,thatapply to digitalcurrency or
   digitaltokens.Because w hen you have a strong understanding ofIaw and technology, as a
   byproduct,youhave a strong understanding ofthe Iegalframeworks thatapply to blockchain
   technology and digitalcurrency.

   Code is w ritten by people
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 20 of 28



   Code is notlaw because technology does notenforce existing rules,Iaw s do.Laws govern
   people,and since code is written by people,itis the sam e law s thatgovern people thatgovern
   the codes thatthey write.

   'Only hum ans exhibitand express intention,and only hum ans can contractorcreate the
   neœ ssary conditions to com m ita crim e.ltw illneverbe the case thatcom putercode exists
   outside ofthe m inds ofindividuals,'Dr.W rightsaid.uCode is sim ply a form ofIanguage,an
   abstrad ion designed to transferideas thatalways and necessarily originate through the human
   m ind.'

   The legalsystem has been in place fora I   ong tim e and its stipulations serve as fram eworks for
   whatis and isn'tIegal.Al  though there have been advances in technology,the same laws that
   w ere originally drafted apply to these advances in technology.

   dAlthough technologists would have us believe thatnew Iaw s needed to be created,m any
   aspects ofcontractualexchange,m onetary finance,and trade have changed little otherthan in
   speed and certainty,'Dr.W rightsaid.

   W hatitreallyboilsdownto ishumanintention.Humanswri
                                                     tecode,and code isultimatelyjust
    Ianguage.The way an individualhas crafted theircode is enough to stand orfallwhen facing
   the justice system .
   'tThere is nothing new underthe sun,which is particularly true ofBitcoin and alIits im itators.
   There isnoneedfornew Iaw,butthereisaneed toensurejudgesandlegislatorsunderstand
   the facts surrounding Bitcoin and otherblockchain system s...The push forspecialised
   individualised law is nota callforim proving understanding and rem oving uncertainties;itis
   m erely a poorly disguised attem ptto underm ine the existing Iegalsystem ,''Dr.W rightsaid.

    You can learn m ore aboutwhy code is not1aw by reading Dr.C raig W right's Iatestblog post,
    Cryptocurrency and the Law ofthe Horse.

    New to Bitcoin? Check outCoinG eek's Bitcoin forBeginners section,the ul tim ate resource
    guide to learn m ore aboutBitcoin- as originally envisioned by SatoshiNakam oto- and
    blockchain.

    TAG G ED
    BITCO INDR.C RAIG W RIG HT

    LATEST NEW S
    BUSIN ESS 5 APRIL 2021
    Tw etch's non-vanishing NFT airdrop
    Twetch has issued its firsteverairdrop in the form ofthe Twetch Egg-an NFT thatIives on the
    Bitcoin blockchain.
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 21 of 28



   Is John Roberts aware thatpeople who are lawyers say this abouthim ?


   The question,worded correctl
                              y,should be

   W hatdid you know and when were you aware itmightbe crim inal?

   As it's a scientific and constitutional given thatALL hom o sapiens are created knowing orelse
   they'd be Neanderthals and Crsig W rightisn'ta Neanderthal.

   Im agehhps://-    .virginiaappellatelaw.com )...
   IAm JohnRobertsand SoCanYou,PartlI:OralArgumentlDe Novo
   May 24,2011- ln Bryan Garner'swords,the oralarguments he gave during his daysatHogan
   w ere 'generally breathakingly good.''O ras M iguelEstrada once putit,the uG''in John G .
   Roberts stands for'G od.''...As you m ightexpect,Garner's interview w ith JG R touched on
   Roberts'legendary skills as an advocate.
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 22 of 28



    Coinbase directlisting setforApril14 afterSEC approval
    PU BLISHED THU,APR 1 2021 6:58 PM EDT
    UPDATED THU,APR 1 2021 8:19 PM EDT
    Riley de Le6n
    @ RILEYCNBC
    SHARE
    KEY PO INTS

   C ryptocurrency exchange Coinbase said Thursday thatitwillbegin trading April14,after
   receiving approvalfrom the SEC fori
                                     ts directIisting.

   The com pany willtrade on the Nasdaq undertickersym bolCO IN.
   The approvalis a m ileslone forcryptocurrency advocates w ho have piled into blockchain-
   related assets Iike bitcoin.


   C ryptocurrency exchange Coinbase said Thursday thatitwillbegin trading on April14,after
   receiving regul
                 atory clearance forits directIisting from the Securities and Exchange
   Com m ission.

   The com pany,ranked No.10 on the 2018 CNBC Disruptor50 Iist,published a shortblog post
   announcing the SEC'S approval.W hile com panies Iike Roblox,Spotify,Slack and Palantir
   previously wentpublic through dired Iistings on the New York Stock Exchange,Coinbase w illbe
   the Nasdaq'sfirstmajordirectIisting....
   * **

   PatentIawyers are outto stealwhatis nottheirs to stealas opening G ENESIS BLOCK defeats
   the purposeofBitcoinoranyvjrtualcurrencybutCraigW rightrefusestoopenanything.
   O pening with his keys? Does NOT prove he Created O R lnvented this property.You m usttalk
   aboutyoursel fand youractofDiscovery & Invention.


   Exactly nam ed within the Constitution.W e were forced to go to SCOTUS as aI1REFUSED TO
   ENACT THE NAM ED PROC ESS FO R US AS W E ARE 'O NLY W O M EN'         'O R ''O NLY VIETNAM
   VETS' '.


   https://w ww .sec.gov )edgarhdata
   Docum ent-SEC .gov

   Coinbase G lobal,lnc.Address NotApplicablel .SatoshiNakam oto.
   IAIZPIePSQG efiZDM PTS LSSLm V7DiW Na.Approximate date of...
   Im agehdps://new s.bitœ in.com )craig-sato...
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 23 of 28




     C raig 'Satoshi'W rightClaim s to Have Filed 666 ... - Bitcoin News
     M ar21,2019 - The race to file blockchain patents has increased significantly and Nchain
     Holdings is attem pting to capture hundreds of...
     Im agehops://- .businessinsidercom ) ...
                                        .




    Coinbase sentbitcoin creatorSatoshiNakam oto sym bolic copy ...
    Feb 25,2021 - Coinbase sentthe m ysterious creatorofbi   tcoin a copy ofits public filing in a
    sym bolic gesture.Coinbase revealed the docum ents to go public via a dired listing on
    Thursday.The digitaltrading platform Iists SatoshiNakam oto as one ofthe recipients ofthe
    public filing.

     Missing'
            .patentIMustinclude:patent
    Im agehdps'
              .//en.m .w ikipedia.org hw iki

    SatoshiNakam oto -W ikipedia
    The dom ain nam e bitcoin.orgwas registered three days afterthe patentwas filed.AIIthree men
    denied being Nakam oto when contacted ...
    Developm entofbitcoin. . .



    And Patoshi

    Protection OverProfit:W hatEarly M ining Pattem s SuggestAboutBitcoin's Inventor
    SATO SHINAKAM OTO
    (Dimasobko/GettyImages)
    Colin Harper
    Aug 31,2020

    The takeaw ay:

    New research from RSK/IOV'S Sergio Dem ian Lernerreveals thatPatoshi, an early Bitcoin
    m inerassumed by m any to be SatoshiNakamoto , mined using an algofithm thatwasnot
    included in Bitcoin's firstclientrelease.
    This finding finally explicates why Patoshi's hashing patterns are so m uch differentthan other,
    early Bitcoin miners,butraises the question:W hy did Patoshigi   ve them selves a Ieg up?

    lfw e take forgranted thatPatoshiis, in fact,Satoshi,then it's conceivable thatBitcoin's creator
    used this advantage to preventm ining attacks on the nascentnetwork.

    W hen he firstpresented his research on Satoshi's alleged treasure trove ofuntapped Bitcoin in
    2013,Sergio Dem ian Lernerwas m etw ith a fairam ountofpushback. O pponents feltthat
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 24 of 28




    attributingsome 1millionBTC to itscreatorwouldbe''prejudicialtotheadoptionofBitcoinnand
    anathem a to the f'acceptive narrativerofSatoshias a benevolentcreator, Lernertold CoinDesk.

    Lestthe image ofBitcoin's im m aculate conœ ption be tarnished, Satoshi's coins were betterleft
    untouched,both Iiterally and em pirically through research,the detractors argued.

    Thatdidn'tdeterLerner,though,who didn'tbuy w hathe called the 'feeble arguments,that
    these coins were sim ply Iostto the w alletam nesia ofearly Bitcoin adopters.

    So the 1OV Head oflnnovation and RSK designerhas spentthe pastseven years decrypting
    the m ystery ofhow m any coins Satoshim ay have m ined and why his m ining technique differed
    from his peers'm ethods in Bitcoin's early days. Lemer's'
                                                            '
                                                            weekendproject,''ashecallsit,has
    spawned a body ofsupporting research from anonym ous com m unity m em bers, the research
    team atBitM ex,Kim Nilsson and Jam eson Lopp,am ong others.

    Collectivel y,Lem eretal.have chipped aw ay atthe m ysteries surrounding the hoard ofsom e
    1.1 m illion BTC m ined in the firsttwo years ofthe network and which rem ain stashed away,
    untouched.W hile mostbelieve the $12.65 billion horde belongsto Bitcoin's pseudonymous
    founder,SatoshiNakam oto,Lernerascribes itto upatoshi.''lt's Lem er's way ofsignaling that,
    even w ith painstaking researchvwe cannotbe 100% sure these coins bel  ong to Satoshi.


    W E ARE PATO SHI!
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 25 of 28




    No.07-9804
    Titte:
    tn Re Susan Herbert,Petitioner
    V.
    Docketed:      March 12,2008

       Date---
    - --
                   -------PrOCeedi0%S and OFdPfS---------------------
    Mar 11 2008    Petition fora writofmandamusand/orprohibition and motion forteave to proceed in
    forma pauperisfited.(Response due Aprit11,2008)
    Apr 1 2008    W aiverofrightofrespondent FederatRespondentto respond fited.
    Apr3 2008     DISTRIBUTED forConference ofAprit18,2008.
    Apr21 2008    Petition DENIED.
    May 7 2008    Petition forRehearing fited.
    May 13 2008   DISTRIBUTED forConference ofm y 29,2* 8.
    Jun 2 2008    Rehearing DENIED.



    AttorneysforPetitioner'
                          .
    Susan Herbert 1100 Seagate Avenue 101       (904)705-6171
    Neptune Beach,FL 32266
    Party nam e:

    Attorneysfor Respondent:
    PautD.Ctement         SoticitorGenerat     (202)514-2217
    United States DepartmentofJustice
    950 Pennsytvania Ave-,N.W .
    W ashington,DC 20530-* 01
    SupremectBriefs@usDol-gov
    Party name:FederatRespondent




   No.08-6622
   Titte:
   In Re Susan Herbert,Petitioner
   V.
Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 26 of 28



   Docketed'
           .     October6,2008

      uate---
    - - -
                 -------PFOCPPUiRMS ZZd CFUPFS---------------------
   Oct3 2008     Petition fora writofmandamusand/orprohibition and motion forteave to procœ d in
   formapauperisfited.(Response due November5,2* 8)NEVER ANSWERED DEFAULT IS
   Nov 20 2008 DISTRIBUTED forConference ofDK ember5,2* 8.
   Dec 8 2008  Petition DENIED.



   AttorneysforPetitioner-
                         .
   Susan Herbert 1100 Seagate Avenue 101      (904)705-6171
   Neptune Beach,FL 32266
Case 1:21-cv-21409-MGC Document
                           '
                                  1
                                  ,
                                  ,
                                   ,   jtu-
                                          /-ny
                                1 Entered on FLSD Docket 04/13/2021 Page 27 of 28
                                  .




    To the clerk:

    W e,Susan Herbert,Susan Clem ons,Ray M orton,CarlSwensson etal

    Are the pplwho previousl
                           y used SCOTUS to patentblockchain,Bktcoin,Patoshietc

    ButCraig W rightand Estate ofKleinm an are wrongly going to trialas

    W e served a1Irepeatedly.They looked rightatthe SCOTUS docketand veerinto denialas no
    pro se scientists,Viem am Vets orwom en are supposed lo be as intelligentorm ore so orso
    claim the Iicensed Iawyers invol
                                   ved in this.


    W e may sue underm ostofUS code so w e chose AntiTrustas they did so and so 35 USC 101
    and USC 1982 ,CivilRights Violation.


    O oops,lm istakenly checked G ranted as the form s have been changed.Again.

    lt's a C lass Action suitand 4 nam ed m em bers ofcounselwere pfeviously adm itted as a ''firm '

    Susan Clem ons,Susan Herbert,Ray M orton and CarlSwennsson.

    lnothercourtsincluding SCOTUS male clerkskeptobstructingjusticeastheypsychologically
    DEN IED thatany wom an orcitizen scientistcould do this.


    Icite Tesla who worked on his ow n.

    Counselis
        Case 1:21-cv-21409-MGC Document 1 Entered on FLSD Docket 04/13/2021 Page 28 of 28

                                                                                                          . a ;                 j
                                                                                                                           '. . .
                                                                                                          .
                                                                                                          g-  hl            --,


                                                                                                          ('
                                                                                                           c
                                                                                                           ' j co
                                                                            A   .
                                                                            S
                                                                                *
                                                                            .'p
                                                                                                    X-.
                                                                                 1s.
                                                                                .k'
                                                                                                =
                                                                                  .l
                                                                                 ..
                                                                                       .
                                                                                        >.s*
                                                                                       z'
                                                                                       q; 4**
                                                                                        yk      N
                                                                                       A .M
                                                                                           .
                                                                                           +                   C-
                                                                                                               '
                                                                                                C>            >t t-    -

                                                                                                                   .




                                                            Y-
                                    N                           N
                                    %A 1      C
                                              Q                 -       #
                                        *r
                                              V,'               r-ö
                                   'x.        G>n
                                    -    îj   >   '
                                         v    m
                                    >         >            >-
                                               N      *x   & -7-7
                                        QQ     * 4         T J
                                                           &
                                        %      z<
                                               >
                                               N'
                                                           cir
                                                                    C
                                                                    tn
                                                                    C.
                                              >                     7
                                              Q                     ' #
                                                                    %

-


(r
    r$7y
    .
